DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claims 1, 7, 16 and 19 filed on September 3, 2021 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (U.S. Patent Pub. No. 2017/0206837; already of record) in view of Ka et al (U.S. Patent Pub. No. 2018/0006099; already of record) and in view of Park et al (U.S. Patent Pub. No. 2019/0172379; already of record).

	Regarding claim 16, Jeon discloses a display apparatus (fig. 8) comprising: 

a gate driver (110) configured to output a gate signal (i.e. scan lines S1-Sn for outputting scan signals) to the display panel (10’); 
a data driver (120) configured to output a data voltage (i.e. data lines D1-Dm for outputting data signals) to the display panel (10’); and 
an emission driver (160) configured to output an emission signal (i.e. emission control lines E1-En for outputting emission control signals) to the display panel (10’), (figs. 8-9, [0238-0253]),
wherein a driving frequency of the display panel (10’) is varied (i.e. varied between driving mode DM1 and DM2 having different frequency operation) according to an input image, the driving frequency including a first driving frequency (i.e. first frequency in mode DM1) and a second driving frequency (i.e. second frequency in mode DM2) lower than the first driving frequency, (fig. 7, [0206]), and 
wherein a high power voltage (ELVDD) applied to the pixel (PXL’) decrease during a period (i.e. voltage ELVDD decreased during period of driving mode DM2) which is driven by the second driving frequency (i.e. second frequency driven in the driving mode DM2), (fig. 7, [0194-0206 and 0221-0232]).

However, Jeon does not mention a switching element of a second type different from the first type. 
In a similar field of endeavor, Ka teaches a pixel (140a) which includes a switching element (M1, M2, M6 and M7) of a first type (p-type) and a switching element (fig. 4, [0083-0088]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Jeon, by specifically providing two types of switching elements, as taught by Ka, for the purpose of reducing current leakage and display an image with desired brightness [0167]. 

However, Jeon in view of Ka does not mention a high power voltage applied to the pixel gradually decreasing. 
In a similar field of endeavor, Park teaches wherein a high power voltage (ELVDD) applied to the pixel (P) gradually decrease (i.e. voltage ELVDD gradually decreases), (figs. 1 and 14a, [0064 and 0193]).  
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Jeon in view of Ka, by specifically providing the gradually decreasing of the high power voltage, as taught by Park, for the purpose of reducing power loss, [0005].

	Regarding claim 17, Jeon discloses wherein, as the driving frequency decreases (i.e. DM2 having a decreased frequency), the level of the high power voltage decreases (i.e. decreasing the voltage ELVDD during DM2), (fig. 7, [0206 and 0231-0232]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Pub. No. 2016/0210900; already of record) in view of Ka and in view of Kim et al (U.S. Patent Pub. No. 2013/0002641).

Regarding claim 19, Kim’900 discloses a display apparatus (10) comprising: 
a display panel (110) comprising a pixel (PX) which includes a switching element (T21-T26) of a first type (P-type), (figs. 1 and 3, [0031 and 0049]); 
a gate driver (140) configured to output a gate signal (S1-Sn) to the display panel (110), (fig. 1, [0035-0037]); 
a data driver (150) configured to output a data voltage (data signals D1-Dm) to the display panel (110), (fig. 1, [0039]); and 
an emission driver (140) configured to output an emission signal (E1-En) to the display panel (110), (fig. 1, [0038]), 
wherein a driving frequency (frame frequency) of the display panel (110) varies according to an input image (image data), and 
wherein a gate on voltage (signal S1-Sn) defining a high level of the gate signal varies (i.e. pulse width t1 or t2 is varied) according to the driving frequency (frame frequency), (fig. 5, [0035, 0037 and 0075-0081]).

However, Kim’900 does not mention a pixel which includes a switching element of a second type different from the first type.
(fig. 4, [0083-0088]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim’900, by specifically providing two types of switching elements, as taught by Ka, for the purpose of reducing current leakage and display an image with desired brightness [0167]. 

However, Kim’900 in view of Ka does not mention wherein a level of a gate on voltage defining a high level of the gate signal varies according to the driving frequency.
In a similar field of endeavor, Kim’641 teaches wherein a level of a gate on voltage defining a high level of the gate signal varies (i.e. varies the gate voltage to VGH1 or VGH2) according to the driving frequency (i.e. according to the frame frequency), (fig. 8, [0057]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim’900 in view of Ka, by specifically providing the level of the gate on voltage to vary, as taught by Kim’641, for the purpose of reducing power consumption, [0068].

Allowable Subject Matter
Claims 1-5, 7-11, 13-15 and 21 allowed.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691